Citation Nr: 0308976	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.  He died in July 1996.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2001 from the Salt Lake City, 
Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to service 
connection for the cause of the veteran's death.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations were recently promulgated that gave the Board the 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   
The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

This CAFC decision now requires that prior to Board 
disposition of this issue, the RO must consider this matter 
consistent with the notice requirements of the VCAA.

In addition, the Board finds that a medical opinion should be 
obtained to clarify the nature and etiology of the cancer 
that caused the veteran's death.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 513A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
2.  The RO should send the claims folder 
to an appropriate specialist to provide 
an opinion as to the nature and etiology 
of the disease or diseases that caused 
the veteran's July 1996 death.  The 
claims file, a separate copy of this 
remand and a copy of the criteria for 
presumptive diseases under 38 C.F.R. 
§ 3.309(e) addressing diseases associated 
with exposure to herbicide agents should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the record review and 
the report should be annotated by the 
examiner in this regard.  Any opinions 
expressed as to the etiology, impacting 
factors, and nature of the veteran's 
death must be accompanied by a complete 
rationale.

The physician(s) should review the claims 
file, paying attention to the service 
medical records, the death certificate 
and the hospital records addressing the 
veteran's treatment prior to his death.  
The physician should also note that the 
veteran was exposed to herbicides while 
serving in Vietnam.  After the review is 
completed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the pathology 
resulting in the veteran's death was 
incurred during service or was related to 
any circumstances of his service to 
include exposure to Agent Orange.  The 
examiner should opine as to the 
likelihood that the terminal pathology 
originated as one of the presumptive 
diseases under 38 C.F.R. § 3.309 (e).  
The medical specialist should provide the 
rationale and medical basis for all 
opinions and conclusions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion to 
ensure that it is responsive to and in 
complete compliance with the directives 
of the remand and if it is not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5104A, and 
5107) are fully complied with and 
satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


